Exhibit 10.2

THIRD AMENDED AND RESTATED PARENT GUARANTEE

THIRD AMENDED AND RESTATED GUARANTEE (the “Guarantee”), dated as of December 2,
2011, made by NAVISTAR INTERNATIONAL CORPORATION, a Delaware corporation (the
“Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
parties to the Second Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Navistar Financial Corporation (the “US
Borrower”) and Navistar Financial, S.A. de C.V., Sociedad Financiera de Objeto
Multiple, Entidad No Regulada (the “Mexican Borrower”; together with the US
Borrower, the “Borrowers”), the Lenders, Bank of America, N.A., as syndication
agent, Citibank, N.A., as documentation agent, and the Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, certain of the Lenders have severally
agreed to make Loans to the Mexican Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Mexican Borrower under the Credit Agreement that
the Guarantor shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Lenders; and

WHEREAS, Guarantor owns, directly or indirectly, all of the capital stock of the
Mexican Borrower, and it is to the advantage of Guarantor that the Lenders make
the Loans to the Mexican Borrower;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to the Mexican Borrower under
the Credit Agreement, the Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) As used herein, “Mexican Obligations” means the unpaid principal of and
interest on (including, without limitation, interest accruing after the maturity
of the Mexican Revolving Loans and interest accruing after the filing of any
petition in bankruptcy (“concurso mercantil” or “quiebra”), or the commencement
of any insolvency, reorganization or like proceeding, relating to the Mexican
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Mexican Revolving Loans and all other
obligations and liabilities of the Mexican Borrower to the Administrative Agent
and the Lenders, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may rise under, out of,
or in connection with, the Credit Agreement and any other document made,
delivered or given in connection therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent and the



--------------------------------------------------------------------------------

Lenders that are required to be paid by the Mexican Borrower pursuant to the
terms of the Credit Agreement) or otherwise.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee. (a) The Guarantor hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for its own benefit and for the ratable
benefit of the Lenders and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Mexican
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Mexican Obligations of the Mexican Borrower.

(b) Without duplication of any reimbursement to the extent paid by the
Borrowers, the Guarantor further agrees to pay any and all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements for one
firm of counsel for the Administrative Agent, the Issuing Bank and the Lenders
in each relevant jurisdiction in enforcing any or all of the Mexican Obligations
and/or enforcing any rights with respect to the Guarantor under this Guarantee.
This Guarantee shall remain in full force and effect until the Mexican
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto the Mexican Borrower may be free from any
Mexican Obligations.

(c) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent or such Lender
in writing that such payment is made under this Guarantee for such purpose.

(d) Any and all payments made by or on behalf of the Guarantor to the
Administrative Agent or a Lender under this Guarantee or any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Non-Excluded Taxes (which, for the avoidance of doubt, shall
exclude all Excluded Taxes, applying such term as though any such payment were
made to the Administrative Agent or such Lender (as applicable) under the Credit
Agreement). If any Non-Excluded Taxes or Other Taxes are required to be withheld
or deducted from any amounts payable to the Administrative Agent or any Lender
under this Guarantee or any other Loan Documents, as determined in good faith by
the applicable withholding agent, the amounts so payable by the Guarantor to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all such
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
at the rates or in the amounts specified in this Guarantee or any other Loan
Document. Whenever any such Non-Excluded Taxes or Other Taxes are payable by the
Guarantor, thereafter the Guarantor shall send to the Administrative Agent for
its own account or for the account of such Lender, as the case may be, the
original official report or

 

2



--------------------------------------------------------------------------------

return, or a certified copy thereof, received by the Guarantor showing payment
thereof. If the Guarantor fails to pay any such Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Guarantor shall indemnify the Administrative Agent and each Lender
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Lender as a result of any such failure. The
Guarantor shall indemnify the Administrative Agent and each Lender for any
Non-Excluded Taxes or Other Taxes that are payable or paid by the Administrative
Agent or such Lender and any incremental taxes, interest or penalties with
respect thereto. Each Lender and the Administrative Agent shall comply with
Sections 4.12 (c), (d) and (e) of the Credit Agreement, treating the Guarantor
as if it were a Borrower for purposes of those Sections.

3. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder, or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Mexican Borrower or against any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Mexican Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from the Mexican Borrower in respect of
payments made by the Guarantor hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Mexican Borrower on account of the
Mexican Obligations are paid in full and the Commitments are terminated.

4. Amendments, etc. with respect to the Mexican Obligations: Waiver of Rights.
The Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Mexican
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Mexican Obligations
continued, and the Mexican Obligations, or the liability of any other party upon
or for any part thereof, or any collateral security or guarantee therefor
(including, without limitation, the guarantee of the US Borrower contained in
Article XI of the Credit Agreement) or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Administrative Agent or any Lender, and the Credit Agreement, any Notes, any
other Loan Document and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the requisite number of Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Mexican Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Mexican Obligations or for this Guarantee or
any property subject thereto. When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Mexican Borrower or any other
guarantor, and any failure by the Administrative Agent or any Lender to make any
such demand or to collect any payments from the Borrower or any such other
guarantor or any release of the Borrower or such other guarantor shall not
relieve the Guarantor of its obligations

 

3



--------------------------------------------------------------------------------

or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Administrative Agent
or any Lender against the Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

5. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Mexican Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Mexican Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between the Mexican Borrower or the Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. The Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Mexican
Borrower or any other guarantor with respect to the Mexican Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Credit Agreement or any Note or other Loan Document, any
of the Mexican Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Mexican Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance (other than a
defense of payment or performance) whatsoever (with or without notice to or
knowledge of the Mexican Borrower or the Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Mexican
Borrower for the Mexican Obligations, or of the Guarantor under this Guarantee,
in bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Guarantor, the Administrative Agent and any Lender may,
but shall be under no obligation to, pursue such rights and remedies as it may
have against the Mexican Borrower or any other Person or against any collateral
security or guarantee for the Mexican Obligations (including, without
limitation, the guarantee of the US Borrower contained in Article XI of the
Credit Agreement) or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to pursue such other rights or
remedies or to collect any payments from the Mexican Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Mexican Borrower or any
such other Person or of any such collateral security, guarantee or right of
offset, shall not relieve the Guarantor of any liability hereunder and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender against the
Guarantor. This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon the Guarantor and its
successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders, and their respective permitted successors, indorsees,
transferees and assigns, until all the Mexican Obligations and the obligations
of the Guarantor under this Guarantee shall have been satisfied by payment in
full and the Commitments shall have been terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Mexican Borrower may be
free from any Mexican Obligations.

 

4



--------------------------------------------------------------------------------

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Mexican Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Mexican Borrower
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Mexican Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

7. Payments. The Guarantor hereby agrees that the Mexican Obligations will be
paid to the Administrative Agent without set-off or counterclaim in U.S. Dollars
at the office of the Administrative Agent located at 1111 Fannin Street, 10th
Floor, Houston, Texas 77002-6925, Attention: Loan and Agency Services, Telecopy:
(713) 750-2938.

8. Representations and Warranties. In order to induce the Lenders to make the
Loans pursuant to the Credit Agreement, the Guarantor hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) Organization. The Guarantor is duly organized, validly existing and in good
standing (to the extent such requirement shall be applicable) under the laws of
the jurisdiction of its organization.

(b) Power. The Guarantor has the corporate power and authority to execute and
deliver, and to perform its obligations under, this Guarantee and has taken all
necessary corporate and, if required, stockholder action to authorize its
execution, delivery and performance of this Guarantee.

(c) Due Execution. This Guarantee has been duly executed and delivered by the
Guarantor and constitutes a legal, valid and binding obligation of the Guarantor
enforceable in accordance with its terms, except as affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity regardless of whether considered in a proceeding in equity or at law.

(d) Governmental Approvals; No Conflicts. The execution, delivery, performance,
validity or enforceability of this Guarantee, (i) does not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (A) such as have been obtained or made and are in
full force and effect and (B) such filings as may be required under federal and
state securities laws for purposes of disclosure, (ii) will not violate any
applicable law or regulation (including, without limitation, all laws, rules and
regulations promulgated by or relating to IMSS, INFONAVIT and SAR) or the
charter, by-laws or other organizational documents of the Guarantor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Guarantor or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Guarantor or any of its Subsidiaries, and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Guarantor or any of its Subsidiaries.

 

5



--------------------------------------------------------------------------------

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by any
Borrower under the Credit Agreement on and as of such date of borrowing as
though made hereunder on and as of such date.

9. Authority of Administrative Agent. The Guarantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Guarantee with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as Administrative Agent for the Lenders with
full and valid authority so to act or refrain from acting, and the Guarantor
shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.

10. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor to be effective shall be in writing (or by
telex, fax or similar electronic transfer confirmed in writing) and shall be
deemed to have been duly given or made when delivered by hand or if given by
mail, when deposited in the mails by certified mail, return receipt requested,
or if by telex, fax or similar electronic transfer, when sent and receipt has
been confirmed, addressed as follows:

(a) if to the Administrative Agent or any Lender, at its address or transmission
number for notices provided in or pursuant to Section 12.01 of the Credit
Agreement; and

(b) if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.

The Administrative Agent, each Lender and the Guarantor may change its address
and transmission numbers for notices by notice in the manner provided in this
Section.

11. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein. This Guarantee amends and restates
in its entirety the Second Amended and Restated Parent Guarantee, dated as of
December 16, 2009, made by the Guarantor in favor of JPMorgan Chase Bank, N.A.,
as administrative agent for the lenders under the Existing Credit Agreement and
supersedes and replaces the terms thereof in their entirety.

 

6



--------------------------------------------------------------------------------

13. Amendments in Writing: No Waiver: Cumulative Remedies. (a) None of the terms
or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Required Lenders; provided that any provision of this Guarantee may be
waived by the Required Lenders in a letter or agreement executed by the Required
Lenders provided by telex or facsimile transmission from the Administrative
Agent.

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to paragraph 13(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereofor the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on anyone occasion shall not be construed as a bar to any right
or remedy which the Administrative Agent or such Lender would otherwise have on
any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

14. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

15. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns. The
Guarantor may not transfer any of its rights or obligations under this Guarantee
without the written consent of each Lender.

16. Governing Law. This Guarantee shall be governed by and construed and
interpreted in accordance with the law of the State of New York.

17. Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and any other loan documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

7



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid to such party at its
address set forth under its signature below or at such other address of which
the other parties hereto shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary punitive or consequential damages.

18. WAIVERS OF JURY TRIAL. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM
THEREIN.

 

8



--------------------------------------------------------------------------------

IN WlTNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Jim Moran

  Name: Jim Moran   Title: VP & Treasurer Address for Notices: Navistar
International Corporation Before December 12, 2011 4201 Winfield Road
Warrenville, IL 60555-4025 On or after December 12, 2011 2701 Navistar Drive
Lisle, IL 60532 Fax: Attention:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

/s/ Robert P. Kellas

  Name: Robert P. Kellas   Title: Executive Director

[Signature page to Third Amended and Restated Parent Guarantee]